 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LISA ANDERSON,                                      Case No. 18cv2137-JAH (WVG)
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  REQUEST FOR APPOINTMENT OF
                                                         COUNSEL (Doc. No. 13)
14   DOES 1-6; MARK HELD; GREGORY
     WILLIAMS,
15
                                     Defendants.
16
17
18         Pending before this Court is Plaintiff Lisa Anderson’s (“Plaintiff”) Motion for
19   Appointment of Counsel. See Doc. No. 13. There is no constitutional right to be
20   represented by counsel in a civil action. Hedges v. Resolution Trust Corp., 32 F.3d 1360,
21   1363 (9th Cir. 1994); See Hernandez v. Whiting, 881 F.2d 768, 770-71 (9th Cir. 1989).
22   Under 28 U.S.C. § 1915(e)(1), however, district courts may appoint counsel for indigent
23   litigants under “exceptional circumstances.” See Terrell v. Brewer, 935 F.2d 1015, 1017
24   (9th Cir. 1991) (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
25   Determining whether “exceptional circumstances” exist requires a court to evaluate (1) the
26   likelihood of success on the merits, and (2) the ability of the petitioner to articulate his
27   claims pro se in light of the complexity of the issues. Id. “Neither of these issues is
28   dispositive and both must be viewed together before reaching a decision.” Id.

                                                     1
                                                                               18cv2137-JAH (WVG)
 1         The Court finds “exceptional circumstances” do not apply to Plaintiff’s situation.
 2   See Terrell, 935 F.2d at 1017. Plaintiff has not demonstrated a likelihood of success on
 3   the merits or an inability to articulate her claims warranting an appointment of counsel.
 4         Accordingly, IT IS HEREBY ORDERED that Plaintiff Lisa Anderson’s request
 5   for appointment of counsel is DENIED without prejudice.
 6         IT IS SO ORDERED.
 7   DATED: February 11, 2019
 8
 9
10                                                _________________________________
                                                  JOHN A. HOUSTON
11
                                                  United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               18cv2137-JAH (WVG)
